Citation Nr: 0200710	
Decision Date: 01/18/02    Archive Date: 01/25/02

DOCKET NO.  00-12 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased (compensable) rating for shell 
fragment wound residuals, right calf.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Cramp, Associate Counsel



INTRODUCTION

The veteran had active military service from January 1951 to 
October 1952.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a March 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit Michigan, which continued a noncompensable rating for 
shell fragment wound residuals, right calf.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO.

2.  The veteran's shell fragment wound residuals, right calf 
are manifested by subjective complaints of pain, soreness, 
tenderness and weakness; findings of small, well healed scars 
of superficial wounds with no injury to vital structures; no 
adhesions; no loss of sensation; no retained foreign bodies 
or other abnormalities; no objective evidence of pain or 
tenderness; no deformity; no swelling; no bone damage; no 
tendon damage; no injury to tibial arteries or veins; no 
joint damage; no nerve damage; no muscle wasting and no 
significant loss of muscle mass; no tumors of the muscle; 
questionable muscle function loss; no muscle herniation; and 
muscle strength estimated at 4/5 bilaterally.


CONCLUSION OF LAW

The criteria for a compensable rating for shell fragment 
wound residuals, right calf have not been met.  38 U.S.C.A. 
§§ 1155, 5103A, 5107 (West 1991 & Supp. 2001); 66 Fed. Reg. 
45,620-32 (Aug. 29, 2001)(to be codified as amended at 
38 C.F.R. §§ 3.102, 3.159); 38 C.F.R. Part 4, including 
§§ 4.47-4.56, 4.72, 4.73, Diagnostic Code 5311 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran claims that his service-connected shell fragment 
wound residuals, right calf should be rated higher than the 
current noncompensable rating.  Specifically, the veteran 
asserts that his shell fragment wound residuals, right calf 
cause pain and weakness.

As a preliminary matter, the Board notes that effective 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126) (West Supp. 2001).  To 
implement the provisions of the law, the VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 
2001)(to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  This law and its 
implementing regulations set forth, in pertinent part, 
requirements for assisting a claimant in obtaining evidence 
necessary to substantiate a claim for VA benefits.

The Board finds that even though this law was enacted during 
the pendency of this appeal, and thus, has not been 
considered by the RO, there is no prejudice to the veteran in 
proceeding with this appeal, as the requirements under the 
new law have been met.  See Bernard v. Brown, 4 Vet. App. 
384, 394 (1993) (when the Board addresses a matter not 
addressed by the RO, the Board must provide an adequate 
statement of reasons and bases as to why there is no 
prejudice to the veteran).

In the present case, although the RO did not specifically 
address or explain the VCAA to the veteran, the RO made 
satisfactory efforts to ensure that all relevant evidence was 
associated with the claims file; it also informed the veteran 
of the reasons for denying his claim, as well as the evidence 
necessary to substantiate it.  All relevant and available 
outpatient treatment records were obtained, and the veteran 
was provided several VA medical examinations, the latest in 
November 1998.  Efforts were made by the RO to obtain the 
veteran's service medical records, and certification of their 
unavailability was made by the National Personnel Records 
Center.  In light of the absence of service medical records, 
the Board has a heightened duty to explain its findings and 
conclusions and to consider carefully the benefit-of-the-
doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991)(the BVA has a heightened duty in a case where the 
service medical records are presumed destroyed).  
Nevertheless, the Board finds that the absence of the 
veteran's service medical records is not material to his 
claim.  The RO provided the veteran with copies of the rating 
decisions and the statement of the case (SOC) concerning the 
evaluation of his disability and the rating criteria.  These 
documents noted that all of the veteran's records were 
considered, including VA treatment reports and the November 
1998 VA examination.  The Board is unaware of any additional 
outstanding records pertaining to this issue.  Under the 
circumstances, the Board finds that the duty to assist has 
been satisfied, and no useful purpose would be served by 
remanding this case to the RO for additional development.  As 
such, the Board will proceed with appellate disposition.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  When a question arises as to which of two 
ratings applies under a particular diagnostic code, the 
higher evaluation is assigned, if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  The veteran's entire history is reviewed when making 
a disability evaluation.  38 C.F.R. § 4.1.  Nevertheless, 
generally the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

During the pendency of this appeal, VA issued revised 
regulations amending the portion of the rating schedule 
dealing with evaluation of muscle disabilities, as set forth 
in 38 C.F.R. §§ 4.55, 4.56, and 4.72 (1997).  See 62 Fed. 
Reg. 30237-240 (1997).  The Court has held that where the law 
or regulation changes after the claim has been filed, but 
before the administrative or judicial process has been 
concluded, the version most favorable to the veteran applies 
unless Congress provided otherwise or permitted the VA 
Secretary to do otherwise and the Secretary did so.  Karnas 
v. Derwinski, 1 Vet. App. 308 (1991).  However, revised 
statutory or regulatory provisions may not be applied to any 
time period before the effective date of the change.  See 38 
U.S.C.A. § 7104(c); VAOPGCPREC. 3-2000 (April 10, 2000); see 
also Rhodan v. West, 12 Vet. App. 55, 57 (1998), vacated on 
other grounds by 251 F.3d 166 (Fed. Cir. 1999).  In regard to 
the increased rating issue now on appeal, the new regulatory 
criteria did not in any significant way change the prior 
regulatory criteria.  Nonetheless, both the old and the new 
versions of the applicable regulations will be described.

38 C.F.R. § 4.56 sets forth certain factors for consideration 
in the rating of muscle injuries, particularly as they relate 
to residuals of gunshot and shell fragment wounds.  Under the 
old version, 38 C.F.R. § 4.56 provided that a slight or 
insignificant disability of muscles was a simple wound, 
without debridement, infection or effects of laceration.  The 
service medical records would show a record of a wound of 
slight severity or relatively brief treatment and return to 
duty; healing with good functional results; and no consistent 
complaint of cardinal symptoms of muscle injury or painful 
residuals.  Objectively, the medical evidence would show a 
minimum scar; slight, if any evidence of fascial defect or 
atrophy or of impaired tonus; no significant impairment of 
function and no retained metallic fragments.  

Also under the old version, a moderate disability of muscles 
was a through and through or deep penetrating wound of 
relatively short track by a single bullet or small shell or 
shrapnel fragment; absence of the explosive effect of a high 
velocity missile, and of residuals of debridement or of 
prolonged infection.  The service medical records would show 
a record of hospitalization in service for treatment of the 
wound.  In addition, there would be records following service 
of consistent complaints of one or more of the cardinal 
symptoms of muscle wounds particularly fatigue and fatigue-
pain after moderate use, affecting the particular functions 
controlled by the injured muscles.  Objectively, the medical 
evidence would show a moderate injury to a muscle group 
manifested by entrance and (if present) exit scars linear or 
relatively small and so situated as to indicate a relatively 
short track of missile through tissue; signs of moderate loss 
of deep fasciae or muscle substance or impairment of muscle 
tonus, and definite weakness on comparative tests. 38 C.F.R. 
§ 4.56 (b). 

The new version of 38 C.F.R. § 4.56 is otherwise basically 
the same as the old version.  Additionally, the current 
provisions of 38 C.F.R. § 4.56 (a) and (b) were formerly 
contained in 38 C.F.R. § 4.72, effective prior to June 3, 
1997.  However, for the sake of clarity and in order to show 
that both versions have been fully considered by the Board, 
the Board will set forth the new version.

Under the new version of the rating criteria, 38 C.F.R. § 
4.56 provides that: (a) an open comminuted fracture with 
muscle or tendon damage will be rated as a severe injury of 
the muscle group involved unless, for locations such as in 
the wrist or over the tibia, evidence establishes that the 
muscle damage is minimal; (b) a through-and-through injury 
with muscle damage shall be evaluated as no less than a 
moderate injury for each group of muscles damaged; (c) for VA 
rating purposes, the cardinal signs and symptoms of muscle 
disability are loss of power, weakness, lowered threshold of 
fatigue, fatigue-pain, impairment of coordination and 
uncertainty of movement; and under diagnostic codes 5301 
through 5323, disabilities resulting from muscle injuries 
shall be classified as slight, moderate, moderately severe, 
or severe.

38 C.F.R. § 4.56 (d) (1) describes slight disability of 
muscles: (i) Type of injury: simple wound without debridement 
or infection; (ii) History of complaint: service department 
records of superficial wound with brief treatment and return 
to duty; healing with good functional results; no cardinal 
signs or symptoms of muscle disability as defined in 
paragraph (c); (iii) Objective findings: minimal scar; no 
evidence of fascial defect, atrophy, or impaired tonus; no 
impairment of function or metallic fragments retained in 
muscle tissue.

38 C.F.R. § 4.56 (d) (2) describes moderate disability of 
muscles: (i) Type of injury: through and through or deep 
penetrating wound of short track from a single bullet, small 
shell or shrapnel fragment, without explosive effect of a 
high velocity missile, residuals of debridement, or prolonged 
infection; (ii) History and complaint: service department 
record or other evidence of in-service treatment for the 
wound; record of consistent complaint of one or more of the 
cardinal signs and symptoms of muscle disability as defined 
in paragraph (c) of this section, particularly lowered 
threshold of fatigue after average use, affecting the 
particular functions controlled by the injured muscles; (iii) 
Objective findings: entrance and (if present) exit scars, 
small or linear, indicating short track of missile through 
muscle tissue.  Some loss of deep fascia or muscle substance 
or impairment of muscle tonus and loss of power or lowered 
threshold of fatigue when compared to the sound side. 

The history of this appeal is set forth as follows.  In a 
January 1987 rating decision, the veteran was granted service 
connection for shell fragment wound residuals, right calf, 
and received a noncompensable rating effective from July 14, 
1986.  In October 1998, the veteran filed a claim requesting 
he be considered for an increase in the disability evaluation 
assigned his shell fragment wound residuals, right calf.  In 
a March 1999 rating decision, the RO reconsidered the 
noncompensable rating and continued it.  The veteran 
disagreed with the March 1999 rating decision, and initiated 
this appeal.  Essentially, the veteran maintains that the 
noncompensable rating does not accurately reflect the level 
of impairment of his shell fragment wound residuals, right 
calf.

As noted above, the veteran's disability is rated as 
nomcompensable under Diagnostic Code 5311.  Diagnostic Code 
5311 addresses impairment of Muscle Group XI, i.e., the 
posterior and lateral crural muscles, and muscles of the 
calf.  The diagnostic code provides that the function of the 
muscles in Muscle Group XI is propulsion, plantar flexion of 
the foot, stabilization of the arch, flexion of the toes, and 
flexion of the knee.  Diagnostic Code 5311, reveals no 
changes in the ratings granted for the levels of severity.  
Prior to and on and after July 3, 1997, injury to Muscle 
Group XI was rated as noncompensable when slight; 10 percent 
when moderate; 20 percent when moderately severe; and 30 
percent when severe.  In this case the question before the 
Board is whether or not the veteran has a moderate muscle 
injury in order to award a higher (compensable) rating. 38 
C.F.R. § 4.73, Diagnostic Code 5311.

The Board has thoroughly reviewed the evidence of record, as 
summarized in pertinent part below.  However, the Board finds 
that the veteran's disability most closely approximates the 
criteria for the currently assigned noncompensable rating and 
that the preponderance of the evidence is against the 
veteran's claim for a compensable rating at this time.  

Reviewing the pertinent evidence of record reveals the 
following.  Although the veteran's service medical records 
are not currently of record, a copy of the veteran's 
separation examination was obtained and associated with the 
record.  It shows a notation of small scars on the right calf 
due to shrapnel wounds, with no impaired function noted.

The veteran was afforded a VA examination in October 1986.  
At that time, the veteran complained of soreness in the right 
lower leg, which he had experienced since 1952, and which 
limited his ability to walk long distances, climb a ladder or 
run.  He also complained of point tenderness and pain in the 
right calf.  The examiner found no discernible scar on the 
veteran's right calf.  An x-ray showed no fracture, 
subluxation, articular abnormality, or radiopaque foreign 
bodies, but did show calcification over the medial collateral 
ligament indicating Pellegrini-Steida disease.  The veteran's 
gait was noted as normal, as was toe and heel gait.  He was 
able to complete a squat.

The report of a February 1995 VA examination includes a 
medical history related by the veteran, including incurrence 
of a shrapnel wound in the right calf as a result of a hand 
grenade explosion.  The veteran was treated at an aid 
station, but he did not have surgery.  At the time of the 
examination, the veteran complained of pain and soreness in 
the calf muscle, which he stated would cause him to limp and 
would cause pain in the knee.  Findings show that both calves 
measured 16 inches; there was a punctate scar 1 cm in 
diameter on the lateral aspect of the calf, mid-level; no 
exit wound was seen; no muscle wasting was noted; and the 
appearance of the wound suggested that it was superficial, 
and that therefore, injury to vital structures was precluded.  
There was no swelling noted; no deformity, angulation, false 
motion, shortening or intra-articular involvement.  X-rays of 
the right knee showed evidence of arthritis, but no 
abnormalities otherwise.  The diagnosis showed a superficial 
shrapnel wound with a small punctate scar, well healed.

A January 1997 VA examination included findings of a right 
calf measuring 18 inches, and 17 3/4 inches for the left, 
indicating no muscle wasting.  The examiner stated the muscle 
penetrated was probably the gastrocnemius.  He found 2 
visible scars, both of them between 1 to 1.5 centimeters in 
diameter, well healed and barely visible, and with no 
adhesions.  There was no loss of sensation and reflexes were 
unremarkable.  The examiner found no original injury to 
tendons, no damage to the joints, no evidence of pain and no 
muscle hernia.  The diagnosis was shrapnel wound of the calf, 
possibly just superficial without any nerve or tendon injury.

The veteran was afforded a VA examination in November 1998, 
at which time he complained of weakness of the right leg, 
which began a year prior to the examination.  X-rays taken in 
January 1997 and February 1995 were noted as showing no 
foreign bodies or other abnormalities.  The examiner found 
two entry wounds, described as small punctate five millimeter 
scars that were barely visible.  He also found no injury to 
the tibial nerves, arteries or veins; developed calf muscles, 
18 inches bilaterally, with no muscle wasting; no tumors of 
the muscle; no significant loss of muscle mass; no adhesions; 
no tendon damage; no bone, joint or nerve damage; muscle 
strength estimated at 4/5 bilaterally; no muscle herniation; 
and questionable muscle function loss.  X-rays of the right 
tibia and fibula show no fracture, dislocation or bone 
destruction; and no significant degenerative changes.  The 
impression was noted as negative and normal.  The veteran was 
fitted with a splint because of mild foot-drop, however the 
examiner described this as unrelated to the veteran's 
shrapnel wound.  The examiner diagnosed a shrapnel wound of 
the calf.

In view of the evidence presented, the Board finds that the 
veteran's shell fragment wound residuals, right calf are 
properly rated under 38 C.F.R. § 4.73, Diagnostic Code 5311 
(Group XI function), at a noncompensable rating.  The 
evidence shows that the veteran's symptomatology consists of 
complaints of pain, soreness and point tenderness in the 
right calf and weakness; findings of 2 scars visible on the 
right calf, between 1 to 1.5 centimeters in diameter, well 
healed and barely visible, suggesting by appearance a 
superficial wound with no injury to vital structures; no 
adhesions; no loss of sensation; unremarkable reflexes; no 
foreign bodies or other abnormalities, confirmed by x-ray; no 
evidence of pain, no deformity, angulation, false motion, 
shortening or intra-articular involvement, and no swelling; 
no bone damage, confirmed by x-ray; no tendon damage; no 
injury to tibial arteries or veins; no joint damage; no nerve 
damage; calf muscles, measuring about 18 inches bilaterally, 
indicating no muscle wasting and no significant loss of 
muscle mass; no tumors of the muscle; questionable muscle 
function loss; no muscle herniation; muscle strength 
estimated at 4/5 bilaterally; and no impaired function.

The Board finds no basis in the evidence to show that the 
veteran meets the criteria for the next higher 10 percent 
rating under 38 C.F.R. § 4.73, Diagnostic Code 5311.  Under 
DC 5311, a moderate disability to Muscle Group XI warrants a 
10 percent evaluation, however, upon consideration of the 
evidence in light of the rating criteria and other factors as 
set forth in the regulations (38 C.F.R. §§ 4.47-4.56, 4.72, 
4.73), the Board finds that the veteran's symptoms do not 
reflect a moderate disability, but rather reflect a slight 
disability, and thus most closely approximate the criteria 
for a noncompensable rating.

Evaluation of the evidence in light of the factors enumerated 
in 38 C.F.R. § 4.56 reveals that the type of injury suffered 
by the veteran is not a through and through injury or a deep 
penetrating wound, but rather the February 1995 VA 
examination report described the wound as superficial with no 
injury to vital structures, and with no evidence of an exit 
wound.  This is also supported by findings of the November 
1998 VA examination, showing no artery, tendon, nerve, bone 
or joint damage.  

In terms of the history of the veteran's complaint, the Board 
notes the absence of most of the veteran's service medical 
records.  However, the veteran's separation examination is of 
record, and as stated above, it notes only small scars, with 
no impairment of function.  The veteran's statements in the 
February 1995 and November 1998 VA examinations show that the 
veteran did not undergo surgery following the incident, but 
was medevaced to have the wound cleaned and dressed, and he 
was sent back to his unit in about 3 days.  Also, the 
evidence does not show consistent complaint of cardinal 
symptoms of muscle injury or painful residuals following the 
injury.  The veteran stated that his right lower leg had 
bothered him since his service in Korea, but the records 
shows no complaint or treatment for this disability from the 
time the veteran left active service in October 1952, until 
his first VA examination in October 1986.  

In regard to objective findings of the veteran's shell 
fragment wound residuals, right calf, the Board notes that 
the evidence does not show a loss of deep fascia or muscle 
substance, or impairment of muscle tonus, but rather, the 
November 1998 VA examination report shows developed calf 
muscles, 18 inches bilaterally, with no muscle wasting, and 
no significant loss of muscle mass.  These findings are 
echoed in the January 1997 and February 1995 VA examination 
reports.  

Further, as reflected in the November 1998 VA examination 
findings of muscle strength rated at 4/5 bilaterally, there 
is no showing of definite muscle weakness or fatigue in the 
right calf.  The Board also notes no evidence indicating 
impairment of coordination or uncertainty of movement.  

The Board has considered Deluca v. Brown, 8 Vet. App. 202, 
206-7 (1995), in which the Court held that 38 C.F.R. § 4.40 
does not forbid consideration of a higher rating based on a 
greater limitation of motion due to pain on use.  The Board 
notes that pain and soreness are the primary complaints of 
the veteran in relation to his right calf disability; 
however, pain is encompassed by the relevant rating criteria 
shown in the requirements for slight disabilities under 38 
C.F.R. § 4.56.  Therefore, the impact of pain has already 
been considered, and assigning an evaluation for pain under 
38 C.F.R. § 4.40 and 4.45 would violate the principle against 
pyramiding.  See 38 C.F.R. § 4.14. 

The veteran is not entitled to separate 10 percent ratings 
per the directives of Esteban v. Brown, 6 Vet. App. 259 
(1994), in that the evidence does not show that any scarring 
on his right calf is poorly nourished with repeated 
ulceration and/or is tender and painful on objective 
demonstration. 

Pursuant to Karnas v. Derwinski, 1 Vet.App. 308 (1991), the 
veteran's disability was considered both under the schedular 
criteria prior to and after their amendment in July 1997, and 
the result is the same under both standards. 

In reaching the foregoing determination, the Board has 
considered the complete history of the veteran's shell 
fragment wound residuals, right calf, his complaints and the 
current clinical manifestations of the disability and its 
effects on the veteran's earning capacity.  See 38 C.F.R. 
§§ 4.1, 4.2, 4.10, 4.41.  All other pertinent aspects of 38 
C.F.R. Parts 3 and 4 have also been considered.  Should the 
veteran's disability increase in severity, he may be entitled 
to a higher evaluation; however, at present, the evidence 
does not support a higher rating, but rather, more nearly 
approximates the criteria for the currently assigned 
noncompensable rating.  See 38 C.F.R. § 4.1.  The Board finds 
that, as the preponderance of the evidence is against the 
claim, the benefit of the doubt doctrine is not applicable, 
and the increased rating claim must be denied.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Finally, although the Board is cognizant of the evidence 
showing the veteran's symptoms and their impact on the 
activities of daily life, the evidence does not reflect that 
the veteran's service-connected shell fragment wound 
residuals, right calf have caused marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Hence the 
Board is not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) for 
assignment of an extra-schedular evaluation.  See Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The schedular criteria not having been met, the claim for 
entitlement to a higher (compensable) rating for shell 
fragment wound residuals, right calf, is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

